         Case 3:19-cv-01546-KAD Document 51 Filed 09/16/21 Page 1 of 23




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 CALVIN TATUM,                                       Case No. 3:19-cv-01546 (KAD)
      Plaintiff,


        v.


 UNIVERSITY OF HARTFORD,                             September 16, 2021
      Defendant.


                     MEMORANDUM OF DECISION RE:
         DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (ECF NO. 32)

Kari A. Dooley, United States District Judge:

        This action arises out of the termination of Plaintiff Calvin Tatum (“Tatum” or the

“Plaintiff”) from his employment as a custodial shift supervisor with the Defendant, the University

of Hartford (the “University” or the “Defendant”). The Plaintiff alleges age discrimination and

retaliation against the University under the Age Discrimination in Employment Act (“ADEA”),

29 U.S.C. §§ 621 et seq., and the Connecticut Fair Employment Practices Act (“CFEPA”), Conn.

Gen. Stat. §§ 46a-60 et seq. Pending before the Court is the University’s motion for summary

judgment on all claims, which the Plaintiff opposes. The Court has considered the parties’

memoranda and exhibits and held oral argument on August 24, 2021. For the reasons that follow,

the motion for summary judgment is DENIED.

Relevant Facts

       The following facts are taken from the Defendant’s Local Rule 56(a)1 Statement of

Material Facts (“Def.’s LRS,” ECF No. 32-2), the Plaintiff’s response thereto and Statement of

Additional Material Facts (“Pl.’s Resp.,” ECF No. 37) and the parties’ exhibits. The facts set forth

by the Defendant are admitted by Plaintiff unless otherwise indicated.

                                                 1
         Case 3:19-cv-01546-KAD Document 51 Filed 09/16/21 Page 2 of 23




       Tatum, who is currently 78 years old (see Tatum Aff. ¶ 1, Pl.’s Ex. J, ECF No. 37-10), was

hired by the University to work as a custodian in its Facilities Department beginning on March 27,

2006. (Def.’s LRS ¶ 2.) He was promoted to First Shift Supervisor on May 23, 2010. (Id.) Keith

Fernandez (“Fernandez”), the University’s Assistant Director of Facilities, became Plaintiff’s

supervisor in late 2014. (Id. ¶ 3.) Tatum received positive performance evaluations from

Fernandez in early 2014 and early 2015—including a “Fully Satisfactory” rating in the 2015

review. (Id. ¶ 4.)

       On November 17, 2015, Fernandez issued Tatum a written warning in which he asserted

that Tatum had failed to take corrective action in the face of an employee’s abuse of the

University’s attendance policy—thus failing to fulfill his obligations as the employee’s supervisor.

(See Ex. B-3 to Conley, Decl., ECF No. 32-4.) The written warning further represented that the

disciplinary letter that Tatum later drafted to the employee upon Fernandez’s instruction failed to

address the employee’s time management problems adequately and minimized or made excuses

for the employee’s recurring tardiness. (See id.) The Plaintiff disputes the truth and the good-faith

basis of Fernandez’s allegations. (See Pl.’s Resp. ¶ 5.) He testified that the employee was

permitted pursuant to his union contract to use personal time at the beginning or end of the

workday—for instance, by logging in at 7:10 a.m. for a 7:00 a.m. start and using ten minutes of

personal time—but that Fernandez disagreed with Tatum’s interpretation of the union rules.

(Tatum Dep. Tr. at 52:2–22, Pl.’s Ex. A, ECF No. 37-1.) Tatum filed a grievance objecting to the

warning and as a result the University removed it from his personnel file. (Def.’s LRS ¶ 6.)

       Fernandez rated Tatum’s performance only as “Satisfactory” in his April 2016 review. (Id.

¶ 7.) In addition to citing the written warning, which had been removed from Plaintiff’s file, the

review also stated that the Plaintiff “has been personally addressed for displaying aggressive



                                                 2
         Case 3:19-cv-01546-KAD Document 51 Filed 09/16/21 Page 3 of 23




behaviors towards both staff and venders of the University” and that the Plaintiff continued to

struggle with the time keeping system. (Ex. B-6 to Conley Decl.) Tatum again disputes the

veracity of these representations. (See Tatum Aff. ¶ 5.) On December 15, 2016, Fernandez issued

Tatum a documented verbal warning in which he questioned Tatum’s ability to satisfy the

obligations of his position based in part on the condition of the Lincoln Theatre before the

University’s fall commencement ceremony. (Def’s. LRS ¶ 8; Ex. B-7 to Conley Decl.) The

warning also cited in bullet-form Fernandez’s concerns with a number of areas of Tatum’s work—

including daily building inspections, ability to respond to the University’s changing needs,

management of staff, quality and proper work completion, and communications with employees

and supervisor.   (Ex. B-7.)    Tatum again challenges the good-faith basis for Fernandez’s

allegations; he testified that there was no problem with the condition of the Lincoln Theatre and

that Fernandez made claims about finding things like papers and chewing gum on the backs of

chairs that were not true. (Tatum Dep. Tr. at 58:16–25.) The Plaintiff further testified that he

always conducted building inspections on a daily basis, that Fernandez had never expressed

concerns regarding Tatum’s responsiveness to the University’s changing needs, and that the other

bulleted items were fabricated in order to support Fernandez’s issuance of an unfavorable annual

review. (Id. at 61:13–25, 62:3–13, 63:2–8.)

       The review that Fernandez issued in early 2017 ranked Tatum as not meeting expectations.

(Def.’s LRS ¶¶ 9–10; Ex. B-8 to Conley Decl.) In areas of improvement Fernandez indicated,

inter alia, that Tatum needed to better address behavioral issues with his staff and hold employees

accountable and that he should spend more time inspecting buildings assigned to him; the review

cited the December 2016 warning and repeated Fernandez’s allegation that certain buildings

assigned to the Plaintiff were found in subpar condition around commencement time. (Id.) The



                                                3
         Case 3:19-cv-01546-KAD Document 51 Filed 09/16/21 Page 4 of 23




review also indicated that the Plaintiff needed to become more supportive of his supervisor and

staff, spend more time learning and executing University policies, take better initiative in the areas

of planning and problem solving, and complete paperwork during an eight-hour workday. (Ex. B-

8.) Tatum refused to sign the review because he did not believe it accurately memorialized his

performance. (Id.; Tatum Dep. Tr. at 65:9–15.) He testified that Fernandez’s concerns about

Tatum’s support of his staff were disingenuous, that Tatum did support Fernandez, that he always

completed paperwork during the workday, and that he took initiative in all of the areas that

Fernandez identified as deficient. (Id. at 66:6–25, 67:1–4.) Tatum further testified that despite his

disagreement with the review, he always followed Fernandez’s instructions and attempted to take

corrective actions. (Id. at 67:7–17.)

       Fernandez next provided the Plaintiff with a written warning letter dated November 21,

2017. (Def.’s LRS ¶ 12; Ex. B-9 to Conley Decl.) The letter charges the Plaintiff with neglecting

to address staff misconduct appropriately, including by drafting poorly written discipline

documents, twisting facts on behalf of employees, and acting more as a union representative than

a supervisor. (Ex. B-9.) It provides four examples of incidents highlighting the Plaintiff’s failure

to execute properly his supervisory responsibilities: (1) Tatum engaged in a shouting match with

an employee, Gileon Jack, indoors while classes were in session, and the Plaintiff needed to call

Public Safety to get Ms. Jack to comply with his directives—an event which ultimately led to the

rescission of Jack’s discipline due to the way Tatum handled the issue; (2) the Plaintiff deliberately

misinformed another employee, Ann Leon, about a training issue, resulting in Ms. Leon refusing

to comply with the Plaintiff’s directives and in her suspension for the day; (3) Tatum subsequently

failed to direct Leon to sign her discipline letter despite being instructed to do so at a supervisor’s

meeting; and (4) the Plaintiff failed to address the failure of employee Rhona Foster to show up



                                                  4
         Case 3:19-cv-01546-KAD Document 51 Filed 09/16/21 Page 5 of 23




for an overtime shift and made excuses on her behalf when Fernandez directed the Plaintiff to raise

the issue. (Id.) Tatum refused to sign this discipline letter. He avers that during a meeting with

Fernandez that same day, Fernandez stated that Tatum “should not be working at the University

of Hartford because I was already ‘collecting two paychecks’ because I receive Social Security

benefits.” (Tatum Aff. ¶ 6.) He further represents that while Fernandez reprimanded Tatum during

this meeting for his inadequate performance as a custodial supervisor, he did not discuss any issues

concerning the above-mentioned employees. (Id.)

       With respect to these cited incidents Tatum testified that he never neglected to address staff

members’ infractions and that Fernandez never raised these issues with him before delivering the

warning. (Tatum Dep. Tr. at 70:3–17.) Tatum denied getting into a shouting match with Ms. Jack

and testified that he sent her home for refusing work and that Fernandez issued the warning because

Tatum did not obtain Fernandez’s permission before doing so when Fernandez was not on campus.

(Id. at 71:23–25, 72:2–10.) Tatum further testified that Fernandez had directed him to train Ann

Leon on a side-by-side machine but that she refused to be trained and Tatum therefore sent her

home; Tatum was unaware of what “misinformation” the discipline letter referred to. (Id. at 73:1–

16.) When Ms. Leon refused to sign the discipline letter, Tatum testified that because she was a

union employee he understood that the issue would need to be resolved through the union. (Id. at

74:10–15.) As for Rhona Foster, the Plaintiff testified that Ms. Foster was assigned overtime twice

in the same weekend, which resulted in the weekend supervisor needing to find someone to cover

one of the placements. (See id. at 76:4–19.) Tatum refused to sign Foster’s discipline form and

testified that he was not Ms. Foster’s supervisor for purposes of this incident. (See id. at 76:20–

25, 77:1–2.)




                                                 5
         Case 3:19-cv-01546-KAD Document 51 Filed 09/16/21 Page 6 of 23




       Tatum submitted a grievance on December 22, 2017 in which he objected to the November

2017 written warning. (Def.’s LRS ¶ 13; Ex. B-10 to Conley Decl.) In an attachment to the

grievance, Tatum emphasized his belief that Fernandez was targeting him because of his age.

(Def.’s LRS ¶¶ 14–15.) In his deposition Tatum testified that Fernandez told him several times

that he was too old to work for the University—including in staff and union meetings and meetings

at which all custodial supervisors were present. (Tatum Dep. Tr. at 25:6–25, 26:8–9, 27:11–25,

28:1–10.) Tatum also testified that he believed Fernandez wanted to replace him with a younger

employee, Kerry Vega, who was in his 40’s. (Id. at 28:17–19, 29:3.) According to Tatum,

Fernandez stated his belief many times at these meetings that anyone receiving social security

benefits should not be working at the University—which Tatum took to mean anyone over aged

65. (See id. at 29:6–25, 30:1–25.) In a follow-up email to his grievance Tatum also asserted that

Fernandez had stated, “If you worked for any other place other[sic] than the University of Hartford

you would have been fired a long time ago.” (Def.’s LRS ¶ 16; Ex. B-11 to Conley Decl.) In his

deposition Tatum clarified this statement by responding in the affirmative when asked whether

Fernandez “actually said that you’d have been fired because of your age a long time ago, or words

to that effect?” (Tatum Dep. Tr. at 82:13–16.)

       On February 18, 2018, John Michalewicz (“Michalewicz”), the University’s Senior

Director of Facilities, denied Tatum’s step two grievance on the grounds that the written discipline

issued to the Plaintiff was appropriate in the circumstances. (Def.’s LRS ¶ 17; Ex. B-12 to Conley

Decl.) Upon reviewing all of the documentation and meeting with the Plaintiff, Michalewicz

concluded that the events highlighted in Fernandez’s discipline letter did occur. (Ex. B-12.) He

found that “in each of these incidents Mr. Tatum[’s] actions are not in line with established levels

of acceptable conduct,” and that ultimately because of his actions “required work was not



                                                 6
           Case 3:19-cv-01546-KAD Document 51 Filed 09/16/21 Page 7 of 23




completed, and added costs to the University were incurred in both operating dollars and

reputation.” (Id.) Tatum sought to appeal Michalewicz’s decision but on March 2, 2018, Jamie

Harlow (“Harlow”), the University’s director of Human Resources, delivered a memorandum to

the Plaintiff in which she explained that the Plaintiff’s appeal was untimely. (Def.’s LRS ¶ 18;

Ex. B-13 to Conley Decl.) The memorandum stated, however, that “[t]he University takes such

allegations seriously and, in accordance with University policy, a full review of these allegations

will be conducted.” (Ex. B-13.) The University then retained attorney Christopher Brigham

(“Brigham”) to conduct an investigation. (Def.’s LRS ¶ 19.)

         On March 27, 2018, Fernandez issued another annual performance review in which he

identified Tatum as not meeting expectations. (Ex. B-14 to Conley Decl.1) The review indicated

that Plaintiff could show improvement by conducting himself more professionally, putting aside

his personal dislikes, opinions, and feelings, exhibiting more cooperation with his supervisor,

following University timekeeping policy, holding his staff accountable, and studying the

University’s employment manual and union contract. (Id.) It also noted that Tatum’s conduct

during several grievance meetings has “been documented as insubordinate, aggressive and

offensive” and it had “become a normal practice for Mr. Tatum to have loud and aggressive out

bursts, as well as his launching personal attacks.” (Id.) Tatum refused to sign the evaluation. (Id.)

         Tatum filed a charge of age discrimination with the Connecticut Commission on Human

Rights and Opportunities (“CHRO”) on April 11, 2018. (Def.’s LRS ¶ 20.) Approximately two

weeks later, on April 27, 2018, Fernandez issued Tatum a “Final Written Warning.” (Id. ¶ 24; Ex.

B-16 to Conley Decl.) Therein, Fernandez noted that he and Tatum had spoken on numerous



1
 This performance evaluation is not included in the Defendant’s LRS, but the Defendant does cite to it in its discussion
of the Plaintiff’s retaliation claim. (See Def.’s Mem. at 20.) The Court, having reviewed the summary judgment
record independently, has included the details regarding this evaluation here for the sake of completeness.

                                                           7
         Case 3:19-cv-01546-KAD Document 51 Filed 09/16/21 Page 8 of 23




occasions over the past several months regarding Fernandez’s concerns with Tatum’s job

performance, including as part of the recent annual performance review. (Ex. B-16.) Fernandez

stated that he continued to harbor concerns regarding Tatum’s performance despite these

discussions, noting that during a supervisor’s meeting on April 18, Tatum raised his voice and

became argumentative while Fernandez was explaining a new directive. According to Fernandez,

Tatum was ultimately sent home for the remainder of the workday when his “actions continued to

be aggressive and loud.” (Id.) The written warning put the Plaintiff on notice that his “continued

lack of cooperation, collaboration and teamwork” violated the University policies pertaining to

civility, employee relations, and general expectations, citing the applicable policy provisions, and

warned that “[a]ny violation of University or departmental policies and/or failure to immediately

address these concerns and improve overall job performance will result in termination of

employment.” (Id.) Tatum disputes these allegations and testified that Fernandez accused him of

misconduct during the April 18 meeting in order to facilitate his being sent home and ultimately

to effect his termination. (Tatum Dep. Tr. at 104:8–13.) He further testified that the problems

Fernandez identified were not real and therefore “there was no corrective action that I knew I could

do.” (Id. at 108:19–25.) During a meeting that same day in which Fernandez provided Tatum the

final written warning and Tatum protested his discipline, Tatum represents that “Fernandez again

said that it wasn’t right that I was collecting ‘two paychecks.’” (Tatum Aff. ¶ 7.)

       According to the Defendant, shift supervisor David Nowell (“Nowell”) submitted an

incident report in which he stated that on April 19, 2018 at approximately 6:45 a.m., “Calvin

became very angry and started to scream at me” in response to a question Nowell asked regarding

another employee’s vacation schedule. (Ex. B-21 to Conley Decl.) The incident report further

stated that during this encounter Tatum “became very violent and charged towards me,” leading



                                                 8
         Case 3:19-cv-01546-KAD Document 51 Filed 09/16/21 Page 9 of 23




Nowell to think “for a moment that he was going to take a swing at me.” (Id.) The Plaintiff objects

to this evidence as inadmissible hearsay on the grounds that the incident report is not signed and

there is no factual predicate for identifying it as a business record. Tatum also testified that he

does not recall the incident described in the report and that he never screamed at or charged toward

Nowell. (Tatum Dep. Tr. at 97:15–25, 98:1–11.)

       On June 26, 2018, Attorney Brigham completed his investigation and issued a confidential

report. (Def.’s LRS ¶ 26.) Brigham interviewed nine witnesses, including the Plaintiff, and

ultimately concluded that the Plaintiff’s claims of age discrimination could not be corroborated.

(See Ex. B-20 to Conley Decl. at 1, 12.) Tatum claims that Brigham’s investigation was

incomplete as he failed to interview all employees and retired employees identified by Tatum—

who, according to Tatum, were also subject to Fernandez’s age-related discriminatory comments

and/or witnessed some of the comments Fernandez had made to Tatum. (Pl.’s Resp. ¶ 26; Tatum

Aff. ¶ 8.) On July 10, 2018, Tatum sent an email to HR director Harlow in which he accused

Fernandez of conspiring with other employees to “set up” Tatum. (Def.’s LRS ¶ 29; Ex. B-17 to

Conley Decl.) The Plaintiff characterizes the “set up” as part of Fernandez’s effort to terminate

the Plaintiff because of his age and his exercise of protected activity. (See Pl.’s Resp. ¶ 29.)

       On July 5, 2018, the Plaintiff authorized three hours of overtime pay for two employees,

Alex Perez and Genara Gil-Plascencia. (Def.’s LRS ¶ 30.) The Defendant claims that this violated

University policy, which Tatum disputes.         According to Tatum, Fernandez gave him an

“emergency” directive around 3:00 p.m. on July 5 to clean a certain unit on campus before the

students moved in that same evening. (Tatum Dep. Tr. at 111:14–21.) Because his employees

clock out at 3:30 each day, Tatum testified that he needed to place emergency calls to the

employees who ended up performing the work and that per their union contracts the employees



                                                  9
         Case 3:19-cv-01546-KAD Document 51 Filed 09/16/21 Page 10 of 23




were entitled to four hours of compensation for an emergency call. (Id. at 111:22–25, 112:1–11.)

Tatum testified that he did not know how long the employees actually worked but that he

authorized three hours of compensation due to the emergency. (Id. at 112:12–14, 113:1–13; see

also Tatum Aff. ¶ 10.) He further testified that Fernandez later informed Tatum that he was in the

parking lot when the employees left and that they only worked one hour; Fernandez therefore

accused Tatum of falsifying timesheets despite having earlier approved the timesheets for three

hours of overtime following the incident. (Tatum Dep. Tr. at 113:18–23, 114:10–25, 115:1–4.)

        On July 27, 2018, Fernandez sent Plaintiff a termination letter in which he stated that

Tatum’s conduct in connection with the July 5, 2018 incident violated the University policies

pertaining to hours, overtime and pay practices, and general expectations. (Ex. B-18 to Conley

Decl.) The termination letter also cited Fernandez’s prior documented concerns with Tatum’s

performance and his failure to address these issues. (Id.) The letter thus provided “formal notice

that due to continuing concerns with your overall job performance, you are being relieved of your

duties at the University of Hartford effective immediately.” (Id.) The parties do not dispute that

it was Fernandez’s decision to terminate the Plaintiff. (Def.’s LRS ¶ 32.) On July 30, 2018, the

Plaintiff amended his CHRO complaint to allege that his termination was motivated by retaliation

for his protected activity in opposing the University’s discriminatory practices and for filing his

original administrative complaint. (Pl.’s Ex. I, ECF No. 37-9.)

        As noted previously the Plaintiff maintains that Fernandez “regularly made age-biased

comments to me in the workplace,” including by commenting on his collecting social security

benefits and alluding to his “forgetfulness or senility.”2 (Tatum Aff. ¶ 4; see also, e.g., Tatum


2
  In his deposition Tatum provided examples of a number of employees who he believed would corroborate
Fernandez’s discriminatory conduct. For example, Taum testified that now-retired employees Lebert Wade, Hermin
Henriques, and Dorrell Carter were also subject to discriminatory comments made by Fernandez in regard to their age


                                                        10
          Case 3:19-cv-01546-KAD Document 51 Filed 09/16/21 Page 11 of 23




Dep. Tr. at 83:20–23, 84:13–22.). Tatum also testified that Fernandez brought up Tatum’s CHRO

complaint more than once in their conversations and expressed displeasure with Tatum for having

filed a complaint against him. (Tatum Dep. Tr. at 43:3–22.) He avers that during the April 27,

2018 meeting in which Fernandez issued Tatum the Final Written Warning, Fernandez told Tatum

“that he ‘didn’t care who I complained to’ he wasn’t going to change anything he had written in

the Final Written Warning.” (Tatum Aff. ¶ 7.)

Standard of Review

         The standard under which the Court reviews motions for summary judgment is well-

established. “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “A genuine issue of material fact is one that ‘might affect the outcome of the suit

under the governing law’ and as to which ‘a reasonable jury could return a verdict for the

nonmoving party.’” Noll v. Int’l Bus. Machines Corp., 787 F.3d 89, 94 (2d Cir. 2015) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

         The inquiry conducted by the Court when reviewing a motion for summary judgment

focuses on “whether there is the need for a trial—whether, in other words, there are any genuine

factual issues that properly can be resolved only by a finder of fact because they may reasonably

be resolved in favor of either party.” Anderson, 477 U.S. at 250. Accordingly, the moving party



and that Fernandez made comments to each of them suggesting that Tatum should retire. (Tatum Dep. Tr. at 31:17–
25.) Tatum further testified that Fernandez told Gileon Jack “that she should retire because of her age” (id. at 36:9–
10), that custodial operator Mario Reyes stated that “Fernandez was forcing him out because of his age” (id. at 39:13–
14), and that Fernandez indicated to employees Alex Perez and Gifford Miller that Tatum was too old to be their
supervisor. (Id. at 37:6–8; 38:13–15.) The record contains no direct testimony or affidavits/declarations from any of
these individuals. Tatum acknowledges that these statements are not admissible for the truth of the matter but argues
that they are admissible to demonstrate Tatum’s good-faith belief that his age was a motivating factor in Fernandez’s
adverse employment decisions. (See Pl.’s Mem. at 4 n.3.) The University argues that this evidence is all inadmissible
hearsay but as the University also notes in its reply brief, Tatum does not appear to rely upon any of it in his opposition.
(See Reply at 3 n.4.) The Court therefore does not consider such evidence in assessing the presence or absence of a
genuine issue of material fact.

                                                            11
        Case 3:19-cv-01546-KAD Document 51 Filed 09/16/21 Page 12 of 23




satisfies its burden under Rule 56 “by showing . . . that there is an absence of evidence to support

the nonmoving party’s case.” PepsiCo, Inc. v. Coca-Cola Co., 315 F.3d 101, 105 (2d Cir. 2002)

(per curiam) (quotation marks and citations omitted). Once the movant meets its burden, “[t]he

nonmoving party must set forth specific facts showing that there is a genuine issue for trial.”

Irizarry v. Catsimatidis, 722 F.3d 99, 103 n.2 (2d Cir. 2013) (quoting Rubens v. Mason, 527 F.3d

252, 254 (2d Cir. 2008)). “[T]he party opposing summary judgment may not merely rest on the

allegations or denials of his pleading” to establish a disputed fact. Wright v. Goord, 554 F.3d 255,

266 (2d Cir. 2009). “[M]ere speculation or conjecture as to the true nature of the facts” will not

suffice. Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010) (citation omitted). The standard thus

requires “sufficient evidence favoring the nonmoving party for a jury to return a verdict for that

party.” Anderson, 477 U.S. at 249.

       In assessing the presence or absence of a genuine dispute as to a material fact, the Court is

“required to resolve all ambiguities and draw all permissible factual inferences in favor of the party

against whom summary judgment is sought.” Johnson v. Killian, 680 F.3d 234, 236 (2d Cir. 2012)

(per curiam) (quoting Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)). “In deciding a motion

for summary judgment, the district court’s function is not to weigh the evidence or resolve issues

of fact; it is confined to deciding whether a rational juror could find in favor of the non-moving

party.” Lucente v. Int’l Bus. Machines Corp., 310 F.3d 243, 254 (2d Cir. 2002).

Discussion

        The Defendant has moved for summary judgment with respect to the Plaintiff’s claims of

age discrimination and retaliation under the ADEA and the CFEPA. These are addressed in turn.




                                                 12
        Case 3:19-cv-01546-KAD Document 51 Filed 09/16/21 Page 13 of 23




       Age Discrimination

       “Under the ADEA, it is ‘unlawful for an employer . . . to discharge any individual or

otherwise discriminate against any individual with respect to his compensation, terms, conditions,

or privileges of employment, because of such individual’s age [or] to limit, segregate, or classify

his employees in any way which would deprive or tend to deprive any individual of employment

opportunities or otherwise adversely affect his status as an employee, because of such individual’s

age[.]’” Mendillo v. Prudential Ins. Co. of Am., 156 F. Supp. 3d 317, 337 (D. Conn. 2016) (quoting

29 U.S.C. § 623(a)). Similarly, the CFEPA provides that “[i]t shall be a discriminatory practice in

violation of this section” for an employer “to refuse to hire or employ or to bar or to discharge

from employment any individual or to discriminate against such individual in compensation or in

terms, conditions or privileges of employment because of the individual’s . . . age[.]” Conn. Gen.

Stat. § 46a-60(b)(1).   “[T]he Connecticut Supreme Court looks to federal precedent when

interpreting and enforcing the CFEPA.” Weichman v. Chubb & Son, 552 F. Supp. 2d 271, 282 (D.

Conn. 2008) (quoting Farrar v. Town of Stratford, 537 F. Supp. 2d 332, 348 (D. Conn. 2008)); see

also, e.g., Patino v. Birken Mfg. Co., 304 Conn. 679, 689, 41 A.3d 1013 (2012) (“Connecticut

antidiscrimination statutes should be interpreted in accordance with federal antidiscrimination

laws.”) (quoting Curry v. Allan S. Goodman, Inc., 286 Conn. 390, 407, 944 A.2d 925 (2008)).

       “In the Second Circuit, ADEA discrimination claims are analyzed using the burden-

shifting framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817,

36 L.Ed.2d 668 (1973), as modified by Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 129 S.Ct.

2343, 174 L.Ed.2d 119 (2009).” Mendillo, 156 F. Supp. 3d at 337–38.

       Under McDonnell Douglas, the plaintiff bears the initial burden of establishing a prima
       facie case of discrimination. Once this burden is met, the defendant must then articulate
       ‘some legitimate, nondiscriminatory reason’ for its action. The defendant need not
       persuade the court that it was actually motivated by the proffered reason. It is sufficient if

                                                13
         Case 3:19-cv-01546-KAD Document 51 Filed 09/16/21 Page 14 of 23




        the defendant’s evidence raises a genuine issue of fact as to whether it discriminated against
        the plaintiff. When the employer meets its burden, the plaintiff can no longer rely on the
        prima facie case, but must prove that the employer’s proffered reason was a pretext for
        discrimination[.] Since the Supreme Court’s decision in Gross . . . , eliminating the mixed-
        motive analysis as to ADEA claims, a plaintiff bringing a disparate-treatment claim
        pursuant to the ADEA satisfies this burden by presenting facts, which taken in his favor,
        suffice to show that a triable issue exists as to whether his age was a ‘but for’ cause of his
        termination.

Delaney v. Bank of Am. Corp., 766 F.3d 163, 168 (2d Cir. 2014) (internal citations, quotation

marks, ellipsis, and alterations omitted).3

        In order to set forth a prima facie case of age discrimination, Tatum “must show (1) that

[he] was within the protected age group, (2) that [he] was qualified for the position, (3) that [he]

experienced adverse employment action, and (4) that such action occurred under circumstances

giving rise to an inference of discrimination.” Mendillo, 156 F. Supp. 3d at 338 (quoting Gorzynski

v. JetBlue Airways Corp., 596 F.3d 93, 107 (2d Cir. 2010)). The Plaintiff’s burden at this stage is

“de minimis.” Id. And here, the parties do not dispute that Tatum is in the protected age group,

that he was qualified for the position of custodial shift supervisor, and that he experienced adverse

employment action in the form of his termination. The University does assert, however, that there

is insufficient evidence that the termination occurred under circumstances giving rise to an

inference of discrimination.          The Court disagrees.         The evidence of Fernandez’s negative

comments regarding the Plaintiff’s receipt of social security benefits while working and other




3
  As the Plaintiff notes, the Connecticut Supreme Court has not addressed whether the “but-for” causation standard
articulated by the Supreme Court in Gross also applies to age discrimination claims under CFEPA. See, e.g., Vale v.
City of New Haven, 197 F. Supp. 3d 389, 397–400 (D. Conn. 2016) (providing comprehensive overview of the split
among courts both within this District and in the Superior Court on this issue without ultimately deciding whether to
apply the more lenient “mixed motive” standard that derives from Title VII or the ADEA’s more stringent “but-for”
causation requirement). The Court assumes that the “but-for” standard applies, as the difference is not dispositive.

                                                        14
          Case 3:19-cv-01546-KAD Document 51 Filed 09/16/21 Page 15 of 23




alleged comments pertaining to Tatum’s age is sufficient to meet the Plaintiff’s minimal burden at

this stage. 4

         As to the next inquiry in the McDonnell Douglas framework, the parties also do not dispute

that the University has satisfied its burden of proffering legitimate, non-discriminatory reasons for

firing Tatum in light of its documented history of disciplinary warnings and negative performance

reviews. The only question remaining, therefore, is whether Tatum has presented sufficient

evidence from which a jury could conclude that the University’s stated reasons for his termination

were pretextual.

         As discussed above, the inquiry for the Court at this stage is “whether ‘the evidence, viewed

in the light most favorable to the plaintiff, would permit a jury to find. . . that age was the ‘but-for’

cause of the challenged adverse employment action.’” Delaney, 766 F.3d at 168–69 (quoting

Gorzynski, 596 F.3d at 106) (internal quotation marks omitted). Here, the Defendant argues that

the only evidence of alleged age-related discrimination takes the form of Fernandez’s “stray

remarks,” which were too attenuated from the termination decision to permit the reasonable

inference that the Defendant’s reasons for firing Tatum were pretextual. The Second Circuit has

instructed that “when considering whether isolated ‘stray remarks’ are probative of discriminatory

intent,” district courts should consider that “[t]he more remote and oblique the remarks are in

relation to the employer’s adverse action, the less they prove that the action was motivated by

discrimination,” whereas “[t]he more a remark evinces a discriminatory state of mind, and the

closer the remark’s relation to the allegedly discriminatory behavior, the more probative that


4
 “The separate stages of a plaintiff’s demonstration of a prima facie inference of discrimination and pretext ‘tend to
collapse as a practical matter under the McDonnell Douglas framework.’” Gomez v. Metro. Dist., 10 F. Supp. 3d 224,
242 (D. Conn. 2014) (quoting Collins v. New York City Transit Auth., 305 F.3d 113, 118 n.1 (2d Cir. 2002)). Therefore
courts will sometimes skip directly to the question of pretext, provided the employer has set forth a legitimate,
nondiscriminatory reason for the challenged employment action. See, e.g., Genova v. Cty. of Nassau, No. CV-17-
4959 (SJF) (AYS), 2019 WL 8407451, at *6 (E.D.N.Y. Dec. 26, 2019), report and recommendation adopted, 2020
WL 813160 (E.D.N.Y. Feb. 19, 2020), aff’d, 851 F. App’x 241 (2d Cir. 2021).

                                                         15
          Case 3:19-cv-01546-KAD Document 51 Filed 09/16/21 Page 16 of 23




remark will be.” Henry v. Wyeth Pharms., Inc., 616 F.3d 134, 149 (2d Cir. 2010) (quotation marks

and citation omitted). “In determining whether a remark is probative,” courts should therefore

assess: “(1) who made the remark (i.e., a decision-maker, a supervisor, or a low-level co-worker);

(2) when the remark was made in relation to the employment decision at issue; (3) the content of

the remark (i.e., whether a reasonable juror could view the remark as discriminatory); and (4) the

context in which the remark was made (i.e., whether it was related to the decision-making

process).” Id.; see also, e.g., Rajaravivarma v. Bd. of Trustees for Connecticut State Univ. Sys.,

862 F. Supp. 2d 127, 152 (D. Conn. 2012) (applying same factors). However, the Second Circuit

has also explained that “remarks are not ‘stray’ where they are sufficiently repetitive and severe

so as to prove sufficient evidence of discriminatory intent.” Naumovski v. Norris, 934 F.3d 200,

216 n.47 (2d Cir. 2019).

         In Naumovski, which the Defendant cites, the plaintiff was purportedly terminated from

her position as assistant basketball coach at Binghamton University on the basis of her favoritism

toward certain student athletes and conflicts with a supervisor. See id. at 209. The Second Circuit

held that another supervisor’s statement that the plaintiff’s “problem is that you’re a single female

in your mid-30s,” which could have been interpreted as suggesting that the plaintiff was in a sexual

relationship with a same-sex student, was a stray mark insufficient to infer a discriminatory animus

toward women or a subset of women in particular. Id. at 215–16.5 The Defendant contrasts

Naumovski with Tomassi v. Insignia Fin. Grp., Inc., 478 F.3d 111, 116–17 (2d Cir. 2007), cited


5
  The plaintiff’s claims against the public university in Naumovski were brought under the Equal Protection Clause
pursuant to 42 U.S.C. § 1983 as opposed to Title VII and so the causation standard that the Second Circuit applied
was tantamount to the more stringent standard which courts apply under the ADEA. See 934 F.3d at 217 (explaining
that because the claims were brought under Section 1983, “Naumovski must therefore establish not only that
Defendants’ sex stereotyping biases played some role in the decision to terminate her, but that this stereotyping was a
‘but-for’ cause of that decision. . . In other words, Naumovski must establish that a reasonable jury could find that
Defendants would not have terminated her based on their stated reasons alone”); accord Gross, 557 U.S. at 177–78
(holding that ADEA “plaintiff must prove by a preponderance of the evidence (which may be direct or circumstantial),
that age was the ‘but-for’ cause of the challenged employer decision”).

                                                         16
          Case 3:19-cv-01546-KAD Document 51 Filed 09/16/21 Page 17 of 23




by the Plaintiff, where the Second Circuit held that a plaintiff could prevail on her discrimination

claim on the basis of evidence that included the plaintiff’s supervisor making age-related

comments to plaintiff approximately once a month, including at her firing.6 The Defendant argues

that unlike the plaintiff in Tomassi, Tatum here has not established a link between Fernandez’s

age-related comments and his termination. Again, the Court disagrees.

         This is not a case where the decisionmaker is charged with having made isolated

discriminatory comments. To the contrary, Tatum testified to a history of being subjected to

negative comments about his collecting social security benefits and to being repeatedly targeted

by Fernandez for receiving “two paychecks,” including during meetings to discuss his job

performance. For example, Tatum claims that during the November 21, 2017 meeting held in

connection with Tatum’s disciplinary letter, Fernandez told Tatum that if he “worked somewhere

else other than University of Hartford I would have been fired long ago because of my age” and

that Tatum “should not be working at the University of Hartford because I was already ‘collecting

two paychecks’ because I receive Social Security benefits.” (Tatum Aff. ¶ 6; see also Tatum Dep.

Tr. at 82:8–167.) Similarly, during the April 27, 2018 meeting in which Tatum was provided the

final written warning, he states that “Fernandez again said that it wasn’t right that I was collecting

‘two paychecks.’” (Tatum Aff. ¶ 7.) And Tatum otherwise testified that Fernandez told him

“several times” that he was “too old to work at the University of Hartford,” including during staff

and union meetings. (E.g., Tatum Dep. Tr. at 25:8–17, 27:23–25, 28:1–2.)


6
  Tomassi has been abrogated by Gross to the extent that it applied the more lenient mixed-motive standard. See 478
F.3d. at 114 (“[T]he question in adjudicating the defendants’ motion for summary judgment becomes simply whether
the evidence in plaintiff’s favor, when viewed in the light most favorable to the plaintiff, is sufficient to sustain a
reasonable finding that her dismissal was motivated at least in part by age discrimination”).
7
  According to Tatum’s affidavit, Fernandez made these remarks during a meeting on November 21, 2017. (Tatum
Aff. ¶ 6.) In his deposition, however, Tatum appeared to attribute Fernandez’s remarks to a meeting held on January
16, 2018 to discuss Tatum’s grievance of the November 2017 disciplinary letter. (See Tatum Dep. Tr. at 80:1–7.) In
either case, however, Tatum represents that Fernandez’s remarks were rendered in connection with the November
2017 discipline.

                                                         17
        Case 3:19-cv-01546-KAD Document 51 Filed 09/16/21 Page 18 of 23




       Applying the relevant factors, it is apparent that the alleged “stray remarks:” 1) were made

by the direct decision-maker with respect to Tatum’s termination—i.e., Fernandez; 2) were

rendered during the disciplinary events leading up to Tatum’s termination, even if not made at the

time of Tatum’s actual termination; 3) could be viewed as discriminatory given the Plaintiff’s

testimony that the remarks directly targeted the Plaintiff’s age; and 4) could be perceived as

“related” to the decision-making process, especially considering Tatum’s assertions that

Fernandez stated that he would have been fired due to his age had he worked for a different

employer. Wyeth Pharms., 616 F.3d at 149. The University’s argument that these remarks are too

attenuated and disconnected from the decision to fire Tatum is unpersuasive. If credited, the

remarks in fact suggest that Fernandez believed Tatum was unqualified to work for the University

due to his age.

       In addition, further establishing a genuine issue of material fact on the question of pretext

is Tatum’s testimony that the events described in Fernandez’s disciplinary reports and negative

performance evaluations were false and/or fabricated. The University argues that Tatum cannot

rely on his own disagreement with Fernandez’s critique of his performance and interpretation of

University or union policy to create an issue of fact regarding pretext, citing, inter alia, Timbie v.

Eli Lilly & Co., No. 3:08-CV-00979 (PCD), 2010 WL 9067050 (D. Conn. July 14,

2010), aff’d, 429 F. App’x 20 (2d Cir. 2011). Timbie involved an age discrimination claim brought

against a company that had cited the plaintiff’s failure to meet performance quotas and her history

of negative performance evaluations in proffering a legitimate, non-discriminatory reason for

denying her salary increases and full bonuses. See id. at *10. Applying the pre-Gross standard,

the district court held that the plaintiff’s belief that she had met the defendant’s sales quotas when

the parties disagreed as to the proper metric was insufficient to establish that these stated reasons



                                                 18
         Case 3:19-cv-01546-KAD Document 51 Filed 09/16/21 Page 19 of 23




were pretextual. See id. at *12. The plaintiff also conceded that she could not “remember the

circumstances surrounding her field evaluations,” and the district court accordingly found that she

could not “raise a genuine issue of material fact regarding the critiques offered in those

evaluations.” Id. at *10. Here, by contrast, Tatum has denied, under oath, all of the misconduct

with which he was charged—the sole evidence of which, again, was furnished by Fernandez, the

same decisionmaker to whom the alleged discriminatory animus is attributed. This includes

Tatum’s testimony that his authorization of overtime compensation for two employees leading to

his ultimate termination was consistent with the operative Collective Bargaining Agreement

between the employees’ union and the University.

        The Court therefore concludes that it is for the jury to decide whether to credit Tatum’s

version of events over that of Fernandez. As the Second Circuit has explained:

        In discrimination cases, the only direct evidence available very often centers on what the
        defendant allegedly said or did. Since the defendant will rarely admit to having said or
        done what is alleged, and since third-party witnesses are by no means always available, the
        issue frequently becomes one of assessing the credibility of the parties.

        At summary judgment, however, that issue is necessarily resolved in favor of the
        nonmovant.

Walsh v. New York City Hous. Auth., 828 F.3d 70, 80 (2d Cir. 2016) (citation omitted).8

Defendant’s motion for summary judgment as to the age discrimination claims is denied.

        Retaliation

        “Under the ADEA, it is unlawful for an employer to retaliate against an employee for

complaining of age discrimination in the workplace.” Thomas v. Town of Se., 336 F. Supp. 3d



8
  While the Defendant argues that even if Tatum’s interpretation of the collective bargaining agreement, which is
attached as Plaintiff’s Exhibit D to Tatum’s opposition (ECF No. 37-4) is correct, the “evidence does not establish
that the reason Fernandez gave for the Termination is so obviously dishonest that the very fact that he supplied that
reason shows that his real motive for the Termination was Plaintiff’s age.” (Def.’s Reply at 4.) Again, the question
of whether Fernandez’s cited reasons for the termination reflect an honest misinterpretation of the CBA or instead
reveal pretext for unlawful discrimination is a question for the jury.

                                                        19
          Case 3:19-cv-01546-KAD Document 51 Filed 09/16/21 Page 20 of 23




317, 326 (S.D.N.Y. 2018) (citing 29 U.S.C. § 623(d)). “To establish a prima facie case of

retaliation under the ADEA, ‘a plaintiff must show (1) participation in a protected activity; (2) that

the defendant knew of the protected activity; (3) an adverse employment action; and (4) a causal

connection between the protected activity and the adverse employment action.’” Mendillo, 156 F.

Supp. 3d at 340 (quoting Bucalo v. Shelter Island Union Free Sch. Dist., 691 F.3d 119, 129 (2d

Cir. 2012). The Plaintiff bears the same burden under the CFEPA. Phadnis v. Great Expression

Dental Centers of Connecticut P.C., 170 Conn. App. 79, 94–95, 153 A.3d 687 (App. Ct. 2017)

(citing federal precedent in analyzing the plaintiff’s retaliation claims) “Proof of causation can be

shown either: (1) indirectly, by showing that the protected activity was followed closely by

discriminatory treatment, or through other circumstantial evidence such as disparate treatment of

fellow employees who engaged in similar conduct; or (2) directly, through evidence of retaliatory

animus directed against the plaintiff by the defendant.” Mendillo, 156 F. Supp. 3d. at 340–41

(quoting Hicks, 593 F.3d at 170). “If the plaintiff establishes a prima facie case for … retaliation,

the burden shifts to the defendant to articulate ‘a legitimate, nondiscriminatory reason’ for the

adverse employment action. If the defendant sustains that burden, the plaintiff must show that the

proffered justification is pretextual.” Meyer v. Shulkin, 722 F. App’x 26, 28 (2d Cir. 2018)

(summary order) (citing Bucalo, 691 F.3d at 132) (internal citation omitted). As with age

discrimination claims, “ADEA retaliation claims likewise require ‘proof that the unlawful

retaliation would not have occurred in the absence of the alleged wrongful action or actions of the

employer.’” Lively v. WAFRA Inv. Advisory Grp., Inc., 6 F.4th 293, 304 (2d Cir. 2021) (quoting

University of Texas Southwestern Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013)).9


9
  Again, “it remains unsettled whether causation under the CFEPA is analyzed using the ‘but-for’ or ‘motivating
factor’ standard,” but “[t]he Court need not weigh in on the debate here [because] Plaintiff survives summary judgment
under the stricter ‘but-for’ standard for [ADEA] retaliation.” Byrne v. Yale Univ., Inc., 450 F. Supp. 3d 105, 123 (D.
Conn. 2020).

                                                         20
          Case 3:19-cv-01546-KAD Document 51 Filed 09/16/21 Page 21 of 23




         The University argues that Plaintiff cannot make out a prima facie case of retaliation at

step one of the burden-shifting framework or pretext at step three. The University asserts that

there is insufficient evidence of a causal connection between Tatum’s filing of the CHRO charge

on April 11, 2018 and any adverse employment action and, similarly, that there is a dearth of

evidence suggesting that the University’s reasons for firing Tatum were pretext for unlawful

retaliation. On this issue, it is undisputed that Fernandez was the only University employee whose

conduct led the Plaintiff to believe that his termination was retaliatory. (See Tatum Dep. Tr. at

44:13–17.) And it is also undisputed that the first two written warnings from December 2016 and

November 2017, as well as the negative performance evaluations from early 2017 and 2018, were

issued by Fernandez before Tatum filed the CHRO complaint. The Defendant therefore argues

that since Fernandez’s criticisms of the Plaintiff before Tatum’s filing of the CHRO complaint are

consistent with his criticisms of the Plaintiff following the filing, there is no reasonable inference

of a causal connection between the two. However it was not until after the University learned of

the filing of the CHRO complaint, which was no later than May 9, 2018 (see Def.’s Ex. C, ECF

No. 32-6), that the University took the step of terminating Tatum on July 27, 2018.

         On this issue the Defendant further argues that Tatum may not rely upon the approximately

three and a half months that elapsed between the filing of Tatum’s CHRO complaint and his

termination as circumstantial evidence of retaliation, as “temporal proximity alone is not enough

to establish pretext in this Circuit.” Abrams v. Dep’t of Pub. Safety, 764 F.3d 244, 254 (2d Cir.

2014); see also, e.g., Zann Kwan v. Andalex Grp. LLC, 737 F.3d 834, 847 (2d Cir. 2013)

(“Temporal proximity alone is insufficient to defeat summary judgment at the pretext stage.”).10


10
  As this Court has previously observed,“[c]ourts in this Circuit have often found that a temporal gap of approximately
three months between the protected activity and the adverse action, without more, prohibits an inference of causation.”
Grande v. Hartford Bd. of Educ., No. 3:19-CV-00184 (KAD), 2021 WL 231134, at *8 (D. Conn. Jan. 21, 2021)


                                                         21
         Case 3:19-cv-01546-KAD Document 51 Filed 09/16/21 Page 22 of 23




However Tatum does not rely on mere temporal proximity, as he has also presented direct evidence

of a retaliatory motive. As noted above Tatum testified that Fernandez stated that “he didn’t

appreciate that I filed a complaint against him,” (Tatum Dep. Tr. at 43:7–8) and that he spoke of

the CHRO complaint with Tatum “more than once” and “[e]specially when it was time for

reviews.” (Id. at 43:15–16.) These comments constitute sufficient direct evidence from which a

jury might find retaliatory purpose and pretext at the first and third stages of the burden-shifting

framework. Compare, e.g., Augustus v. AHRC Nassau, No. 11-CV-15 (MKB), 2012 WL 6138484,

at *10 (E.D.N.Y. Dec. 11, 2012) (finding sufficient evidence of retaliatory intent in case brought

under Family Medical Leave Act where “in addition to the temporal proximity between Plaintiff’s

protected activity and Defendant’s challenged actions, Plaintiff has presented evidence that

supervisors made negative comments and expressed frustration with her advocacy on behalf of [a

pregnant colleague’s] rights.”); with Lomotey v. Connecticut Dep’t of Transp., No. 3:05-CV-1711

(PCD), 2009 WL 82501, at *10 (D. Conn. Jan. 12, 2009), aff’d, 355 F. App’x 478 (2d Cir. 2009)

(finding absence of causal connection between protected activity and adverse employment action

where “Plaintiff offers no direct evidence, such as negative comments by supervisors about his

CHRO testimony, that his non-promotion was attributable to retaliatory animus”). Thus, whether

or not Tatum can establish a prima facie case of retaliation and, assuming he can, whether he can

establish that he would not have been terminated but for that retaliatory animus, are questions for

the jury to decide.




(quoting Nadel v. Shinseki, 57 F. Supp. 3d 288, 299 (S.D.N.Y. 2014)). On this issue, Tatum also asserts that he
engaged in additional protected activity by filing a rebuttal to the Defendant’s answer to his CHRO complaint on July
13, 2018. (See Pl.’s Ex. H, ECF No. 37-8.) The Court need not address whether the temporal proximity between the
termination and the filing of the rebuttal defeats the defendant’s motion for summary judgment given its conclusion
that Tatum has identified direct evidence of retaliation.

                                                        22
        Case 3:19-cv-01546-KAD Document 51 Filed 09/16/21 Page 23 of 23




Conclusion
       For the foregoing reasons, the Court concludes that the record reflects genuine issues of

material fact that warrant a trial on the Plaintiff’s claims of age discrimination and retaliation under

the ADEA and the CFEPA. Defendant’s motion for summary judgment is accordingly denied.

       SO ORDERED at Bridgeport, Connecticut, this 16th day of September 2021.

                                               /s/ Kari A. Dooley
                                               KARI A. DOOLEY
                                               UNITED STATES DISTRICT JUDGE




                                                  23
